TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-09-00524-CV



                              In re Marilyn and Robert DuVon


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              The relators and the real party in interest have filed a joint motion to dismiss this

proceeding as moot. We grant the motion and dismiss this petition for writ of mandamus.




                                            G. Alan Waldrop, Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Filed: October 15, 2009